 Case 2:19-cv-10269-MAG-SDD ECF No. 1 filed 01/28/19         PageID.1   Page 1 of 9



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN


Randell Mitchell,

                      Plaintiff,            Case No.

v.

R1 RCM, Inc., d/b/a                Medical Complaint and Demand for Jury Trial
Financial Solutions,

                      Defendant.


                                    COMPLAINT

      Randell Mitchell (Plaintiff), by and through his attorneys, Kimmel &

Silverman, P.C., alleges the following against R1 RCM, Inc., d/b/a Medical

Financial Solutions (Defendant):

                                   INTRODUCTION
      1.     Plaintiff’s Complaint is based on the Fair Debt Collection Practices

Act, 15 U.S.C. §§ 1692-1962o (FDCPA) and the Telephone Consumer Protection

Act, 47 U.S.C. § 227 (TCPA).

                         JURISDICTION AND VENUE
      2.     This Court has subject-matter jurisdiction over the FDCPA claims in

this action under 15 U.S.C. § 1692k(d), which states that FDCPA actions may be

brought and heard before “any appropriate United States district court without regard


                                             1
 Case 2:19-cv-10269-MAG-SDD ECF No. 1 filed 01/28/19           PageID.2    Page 2 of 9



to the amount in controversy,” and under 28 U.S.C. § 1331, which grants this court

original jurisdiction of all civil actions arising under the laws of the United States.

      3.     This Court has subject-matter jurisdiction over the TCPA claims in this

action under 28 U.S.C. § 1331, which grants this court original jurisdiction of all

civil actions arising under the laws of the United States. See Mims v. Arrow Fin.

Servs., LLC, 565 U.S. 368, 386-87 (2012) (confirming that 28 U.S.C. § 1331 grants

the United States district courts federal-question subject-matter jurisdiction to hear

private civil suits under the TCPA).

      4.     This Court has personal jurisdiction over Defendant because Defendant

regularly conducts business in the State of Michigan and because the occurrences

from which Plaintiff’s cause of action arises took place and caused Plaintiff to suffer

injury in the State of Michigan.

      5.     Venue is proper under 28 U.S.C. § 1391(b)(2).

                                       PARTIES
      6.     Plaintiff is a natural person residing in Detroit, Michigan 48239.

      7.     Plaintiff is a “consumer” as that term is defined by 15 U.S.C. §

1692a(3).

      8.     In the alternative, Plaintiff is a person granted a cause of action under

the FDCPA by 15 U.S.C. § 1692k(a). See e.g., Wenrich v. Robert E. Cole, P.C, 2001

WL 4994, at *3 (December 22, 2000).

                                               2
 Case 2:19-cv-10269-MAG-SDD ECF No. 1 filed 01/28/19           PageID.3    Page 3 of 9



      9.     Plaintiff is a “person” as that term is defined by 47 U.S.C. § 153(39).

      10.    Defendant is a business entity with principal place of business, head

office, or otherwise valid mailing address at 225 North Rose Street, Kalamazoo,

Michigan 49007.

      11.    Defendant contracts with clients to contact persons who owe debts to

those clients via telephone, the U.S. Mail, and/or the Internet in an attempt to solicit

or encourage those persons to remit monies to Defendant or its clients in satisfaction

of those debts.

      12.    Defendant is a “debt collector” as that term is defined by 15 U.S.C. §

1692a(6).

      13.    Defendant is a “person” as that term is defined by 47 U.S.C. § 153(39).

      14.    Defendant acted through its agents, employees, officers, members,

directors, heirs, successors, assigns, principals, trustees, sureties, subrogees,

representatives, and/or insurers.

                           FACTUAL ALLEGATIONS
      15.    Plaintiff has a cellular telephone number.

      16.    Plaintiff has only used this phone number as a cellular telephone.

      17.    Beginning in or around September 2017 and continuing through around

March 2018, Defendant repeatedly called Plaintiff on his cellular telephone.




                                              3
 Case 2:19-cv-10269-MAG-SDD ECF No. 1 filed 01/28/19         PageID.4    Page 4 of 9



      18.    Plaintiff knew the calls were coming from Defendant because the

persons and/or recordings on the line stated the company’s name.

      19.    The persons and/or recordings on the line stated Defendant was trying

to reach Plaintiff regarding an alleged medical debt.

      20.    Plaintiff does not own or operate a business or other commercial

enterprise and thus cannot owe any business or commercial debts.

      21.    Because Plaintiff cannot owe any business or commercial debts, the

debt must have arisen from a transaction primarily for personal, household, or family

purposes.

      22.    Within the first few calls around September 2017, Plaintiff told

Defendant he believed his insurance should have covered the debt and advised that

he did not wish to be contacted

      23.    On subsequent calls through March 2018, Plaintiff repeated his

instruction to Defendant not to call.

      24.    Once Defendant was informed that Plaintiff disputed the debt, that its

calls were unwanted, and that Plaintiff wanted it to stop calling, its continued calls

could have served no lawful purpose.

      25.    Once Defendant was aware Plaintiff disputed the debt and that he

wanted it to stop calling, the only purpose further calls could serve would be to

harass Plaintiff.

                                             4
 Case 2:19-cv-10269-MAG-SDD ECF No. 1 filed 01/28/19          PageID.5   Page 5 of 9



      26.    Despite Plaintiff’s clear demand to refrain from contacting him,

Defendant persisted in calling Plaintiff through to March 2018.

      27.    During this time, Defendant contacted Plaintiff using an automated

telephone dialing system and/or pre-recorded voice.

      28.    Plaintiff knew that Defendant’s calls were automated calls as the calls

would start with a prerecorded or automatically-generated voice before being

connected with Defendant’s live representatives.

      29.    Defendant’s incessant calls were bothersome, disruptive and frustrating

for Plaintiff to endure.

      30.    Defendant’s actions as described herein were taken with the intent to

harass, upset and coerce Plaintiff to pay the alleged debt.




                         COUNT I
    DEFENDANT VIOLATED §§ 1692d AND 1692d(5) OF THE FDCPA
      31.    Plaintiff incorporates the forgoing paragraphs as though the same were

set forth at length herein.

      32.    Section 1692d of the FDCPA prohibits debt collectors from engaging

in any conduct the natural consequence of which is to harass, oppress or abuse any

person in connection with the collection of a debt.

      33.    Section 1692d(5) of the FDCPA prohibits debt collectors from causing

a telephone to ring or engaging any person in telephone conversation repeatedly or
                                              5
 Case 2:19-cv-10269-MAG-SDD ECF No. 1 filed 01/28/19          PageID.6    Page 6 of 9



continuously with the intent to annoy, abuse or harass any person at the called

number.

      34.    Defendant violated both Section 1692d and 1692d(5) of the FDCPA

when it placed repeated harassing telephone calls to Plaintiff within the one year

period preceding the filing of this Complaint

      35.    knowing at all times that its calls were unwanted.

                              COUNT II
                     DEFENDANT VIOLATED THE TCPA
      36.    Plaintiff incorporates the forgoing paragraphs as though the same were

set forth at length herein.

      37.    The TCPA prohibits placing calls to a cellular telephone using an

automatic telephone dialing system or automatically generated or prerecorded voice

unless otherwise expressly permitted by law. 47 U.S.C. § 227(b)(1)(A)(iii).

      38.    Defendant initiated repeated calls to Plaintiff’s cellular telephone.

      39.    Defendant initiated these calls to Plaintiff using an automatic telephone

dialing system.

      40.    Defendant initiated multiple telephone calls to Plaintiff’s cellular

telephone number with a prerecorded or automatically generated voice.

      41.    Defendant’s calls to Plaintiff’s cellular telephone were not made with

Plaintiff’s prior express consent.


                                              6
 Case 2:19-cv-10269-MAG-SDD ECF No. 1 filed 01/28/19            PageID.7    Page 7 of 9



      42.    Defendant’s calls to Plaintiff’s cellular telephone were not made for

emergency purposes.

      43.    Defendant’s conduct violated the TCPA by placing repeated calls using

an automatic telephone dialing system and/or prerecorded or automated voice to

Plaintiff’s cellular telephone.

      44.    The TCPA provides that where a defendant willfully or knowingly

violated the TCPA or regulations prescribed thereunder, the Court may impose treble

damages. 47 U.S.C. § 227(b)(3).

      45.    When Defendant called Plaintiff from around September 2017 through

around March 2018, it knew no later than Plaintiff’s first instruction to stop calling

that it did not have prior express consent to call Plaintiff.

      46.    When Defendant called Plaintiff from around September 2017 through

around March 2018, it knew it was placing calls to a cellular telephone.

      47.    Defendant’s violation of the TCPA was therefore either willful or

knowing starting no later than the date of Plaintiff’s first instruction to stop calling.

      48.    As a result of the above violations of the TCPA, Plaintiff has suffered

the losses and damages as set forth above, entitling Plaintiff to injunctive relief and

an award of statutory, actual, and treble damages.




                                               7
 Case 2:19-cv-10269-MAG-SDD ECF No. 1 filed 01/28/19       PageID.8   Page 8 of 9




      Wherefore, Plaintiff, Randell Mitchell, respectfully prays for judgment as

follows:

            a.    All actual damages Plaintiff suffered (as provided in 15 U.S.C. §

                  1692k(a)(1));

            b.    Statutory damages of $1,000 for the violation of the FDCPA (as

                  provided under 15 U.S.C. § 1692k(a)(2)(A))

            c.    All reasonable attorneys’ fees, witness fees, court costs, and

                  other litigation costs (as provided under 15 U.S.C. §

                  1693k(a)(3));

            d.    All actual damages Plaintiff suffered (as provided under 47

                  U.S.C. § 227(b)(3)(A));

            e.    Statutory damages of $500.00 per violative telephone call (as

                  provided under 47 U.S.C. § 227(b)(3)(B));

            f.    Treble damages of $1,500.00 per violative telephone call (as

                  provided under 47 U.S.C. § 227(b)(3));

            g.    Injunctive relief (as provided under 47 U.S.C. § 227(b)(3)); and

            h.    Any other relief this Honorable Court deems appropriate.




                                            8
 Case 2:19-cv-10269-MAG-SDD ECF No. 1 filed 01/28/19      PageID.9    Page 9 of 9



                        DEMAND FOR JURY TRIAL

      Please take notice that Plaintiff, Randell Mitchell, demands a jury trial in

this case.

                                         Respectfully submitted,

 Dated: 1/28/19                          By: s/ Amy L. Bennecoff Ginsburg
                                         Amy L. Bennecoff Ginsburg, Esq.
                                         Kimmel & Silverman, P.C.
                                         30 East Butler Pike
                                         Ambler, PA 19002
                                         Phone: 215-540-8888
                                         Facsimile: 877-788-2864
                                         Email: aginsburg@creditlaw.com




                                           9
